MURDOCK, Justice
(dissenting).
M.G.D., the mother, apparently did not preserve for appeal in this case the issue of the constitutionality of § 30-3-4.1, Ala. *862Code 1975, the grandparent-visitation statute. Nonetheless, I dissent from this Court’s order denying certiorari review because, once the juvenile court determined that the child was not dependent, that court lacked jurisdiction to enter any order relating to custody or visitation, a fact well explained by Presiding Judge Thompson in his dissent from the Court of Civil Appeals’ opinion in this case. See M.G.D. v. C.B., 203 So.3d 855, 860 (Ala.Civ.App.2016) (Thompson, P.J., dissenting).